 DOLLAR GENERAL CORPORATIONDollar General Corporation and Marvin Billingsley.Case 9-CA-7168June 27, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn March 14, 1973, Administrative Law Judge Eu-gene F. Frey issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Dollar General Corpora-tion, Scottsville, Kentucky, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEEUGENE F. FREY,Administrative Law Judge:This casewas tried before me,on due notice,on November14, 1972,at Scottsville Kentucky,with General Counsel and Respon-dent,Dollar General Corporation,appearing by counsel,and Marvin Billingsley appearing in person, after pretrialproceedings in compliance with the National Labor Rela-tions Act,as amended,29 U.S.C. Sec 151,et seq.(hereincalled the Act).The issue in the case is whether Respondentdischarged three employees for cause,or thereby discrimi-nated against them in violation of Section 8(a)(3) and (1) oftheAct because they engaged in activities on behalf ofDistrictNo. 53,InternationalAssociation of Machinistsand Aerospace Workers,AFL-CIO,or General Drivers,Warehousemen and Helpers Local Union No. 89,affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(herein called theUnions).'601At the close of the testimony all parties waived oral argu-ment,but General Counsel and Respondent filed writtenbriefs on December 11, 1972, which have been carefullyconsidered in the preparation of this Decision. A motion ofRespondent at close of the testimony for dismissal of thecomplaint on the merits is now denied on the basis of thefindings and conclusions set forth herein. This decision wassigned and released by me on March 7, 1973, for distribu-tion to the parties in the usual course.Upon the entire record in the case, observation of thewitnesses and their demeanor on the stand, and consider-ation of the arguments of counsel, I make the following:FINDING OF FACTIRESPONDENT'S BUSINESS AND THE UNIONS INVOLVEDRespondent is a Kentucky corporation engaged in thewarehousing and distribution of merchandise through aplant and store in Scottsville, Kentucky, the only facilityinvolved in this case. In the calendar year 1971 Respondenthad a direct outflow of goods and products from the Scotts-ville facility valued in excess of $50,000. Respondent ad-mits, and I find, that it is and has been an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act .2Each of the Unions named above is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. TheDischarges and Background EventsIn 1969 in Case9-CA-5247,a Trial Examiner of theBoard found that an office employee of Respondent hadbeen unlawfully discharged by President Cal Turner, Sr.Because she had talkedcriticallyabout Respondent's wagerates in presence of a union agent.'The decision of the TrialExaminer became the decision of the Board by order of-March 3, 1970, for lackof exceptions to the decision of theTrial Examiner.In a Decision and Order issued March25, 1971, theBoard found that Respondent had violated Section 8(a)(3)and (1) of theAct byinterrogation of, and threats to, em-ployees,and surveillance of a drivers'organizing meeting onNovember 30, 1969,at a tabernacle on the outskirts ofScottsvilleby WayneDugas, a supervisor of Respondent,and discharge of 5 employees (Mitchell Lewis,PlymouthEaton,Tommie Jones, Billy Landrum,and Billy Word),who had been active organizers for the Machinists Unionherein in its organizing drive of 1969.These 5 as well asdrivers Marvin Billingsley, ShelbyLawson,and Kenneth C.Isenberg wereopenlypresent at the November 30 taberna-IThe issues arise on a complaint issued August31, 1972,by the Board'sRegional Director for Region 9, after Board investigation of a charge filedby Billingsley on July 12, 1972, and answer of Respondent admitting Jurisdic-tion but denying the commission of any unfair labor practice2The Board has previously taken jurisdiction of Respondent's Scottsvilleoperation in two cases noted belowRespondent admits that its President Cal Turner,Sr, Vice-President CalTurner, Jr, Personnel Director Tim W Turner, and dispatcher Ray Garrisonare agents of Respondent and supervisors within the meaning of the Act204 NLRB No. 106 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDcle meetingobserved by Dugas. The Board Order aforesaidwas enforced by the United States Court of Appeals for theSixth Circuit on June 1, 1972, thus in pertinent part requir-ing Respondent to offer immediate reinstatement to the 5employees named above. Respondent received notice of theCourts's decision in due course shortly after June 1, 1972.4In November 1971, driver Otis J. Hurt, Jr., initiated an-other drive for membership in the Teamsters Union bysecuring the usual authorization cards and soliciting otheremployees to sign them, at their homes, in public restaurantsin and near Scottsville, and also on company property. Hesecured signed cards from 14-15 out of about 20 drivers. Hesigned a card November 13, 1971. Billingsley and Isenbergsigned cards for him at their respective homes in the samemonth.On December 20, 1971, Hurt, Billingsley, Isenberg, andShelby Lawson were temporarily laid off by then warehousesupervisor Jimmie Polston for lack of work. When theyasked why they had been chosen for layoff, he answeredthat names of all drivers had been put in a hat, and theirswere drawn. Hurt was recalled to work February 14, 1972,Billingsley was recalled February 24, 1972, and Lawson andIsenbergon January 20, 1972. After recall,Hurt,Billingsley,and Isenberg continued actively to urge drivers to join theTeamsters Union, in talks in the plant and at restaurantsusually patronized by Respondent's employees. There is noproof that Lawson did the same; he quit Respondent's em-ploy May 24, 1972.After Respondent received official notice in June 1972, ofthe Court decision requiring reinstatement of Lewis, Eaton,Jones, Landrum, and Word, it took steps to reinstate Word,Lewis, and Eaton,5 and they were put back to work asdrivers on July 3, 1972. Prior to that, Respondent had con-sulted counsel about its right to release other drivers tocreate the necessary vacancies for the three discriminatees,as it claimed it did not have trucks enough for use of itspresent driver force plus those three. Counsel advised Exec-utive Vice-President Cal Turner, Jr., that Respondent couldlegally discharge its three least desirable drivers to makeroom for the three discriminatees. Turner then discussed theselection of drivers with Polston and Personnel DirectorTim W. Turner, because he felt that all present drivers weregenerally satisfactory employees; the only factor differenti-ating employees was the layoff of Billingsley, Hurt, andIsenberg in December 1971, and their alleged "negativeattitude" in their work after recall. Turner says Polstonchose these three for discharge, telling Turner he "drewtheir namesout of a hat." However, Turner, Jr., and TimW. Turner testified that Turner, Jr., accepted this choiceand discharged them because of their negative attitude."On July 7, 1972, Tim W. Turner called Hurt and Isenbergto his office, gave each a discharge letter, telling them toread it, and saying that the letter explained itself, and that"we will take it from there." The letters were identical interms except name of the addressee, and read as follows:The abovefacts are found from theBoard proceedings,culminating initsDecisionand Order reportedin 189 NLRB 301, of which I takejudicialnotice,stipulated facts, andcreditedtestimony of Billingsley and Isenberg5 Jones and Landrum refused the offer of reinstatementThis week the National Labor Relations Board's orderthat Pete Lewis, Plymouth Eaton and Billy Word bereinstated to their former positions in our company hasbeen enforced (Billy Landrum has elected not to bereinstated and Tommy Jones is being reinstated to hisformer warehouse job.) Because of this action by theLabor Board, the company is now terminating yourjob.The ruling that three drivers be reinstated leaves uswith no alternative but to terminate three other drivers.You will be given one week severance pay and arefurther offered any assistance we can give in findingemployment.Yours very truly,Dollar General CorporationTim W. TurnerPersonnel DirectorThe letters to Hurt and Billingsley also contained identicalpostscripts, saying:P.S. Please come by my office Saturday, July 8, at 9:00and we will take care of your severance pay and otherbusiness concerning your dismissal. We will also offerany assistance possible to you. If this time is not con-venient for you, please contact me by phone.TWTTurner also told each that he would help them to get otherjobs by showing their employment files to other employerswho asked for information about them. When both menasked why they were chosen for discharge, Turner repliedthat it was a decision of Respondent, reached after discuss-ing it with counsel and receiving advice that the dischargesof them were legal. Turner added that their work was satis-factory, but Respondent was compelled to discharge themto make room for the three drivers it had to reinstate.Billingsley came in from vacation leave that afternoon tosee Turner, at the request of the truck dispatcher. The sameconversation occurred as between Turner and the other two.None of the three discharged drivers have been recalledor offered reinstatement; Turner's offer to help them byrecommendations for other employment makes it clear thatRespondent was not interested in recalling them.B. The Contentionsof theParties, and Final ConclusionsGeneral Counsel contends that Respondent's prior unfairlabor practices show it has long displayed a union animusand a desire to get rid of employees who engage in unionor concerted activities,and that it implemented that attitudein 1972 byusing Boardand Courtorders for reinstatementof three drivers as the pretext to get rid of three more knownunion adherents. His contention rests on two theories: (1)Respondent's economic situationin June 1972,and later, DOLLAR GENERAL CORPORATIONdid not in fact require discharge of three drivers to makevacancies for those to be reinstated, because the recordshows a turnover of drivers about thistime and expansionof the driver force thereafter; and (2) even if the economicsituation warranted release of three drivers to make roomfor those reinstated, Respondent chose Billingsley, Hurt,and Isenberg, all workers with long and satisfactory service,only because of their known past and recent union activi-ties.Respondent, of course, argues the converse of thesepropositions.As two of the three discharged drivers had openly attend-ed a meeting of drivers on November 30, 1969, which wasunder illegal surveillance by Respondent's supervisor, andRespondent thereafter illegally discharged five other driverswho attended that meeting, as found by the Board in theprior case, I must infer that Respondent was well aware ofthe presence of Billingsley and Isenberg at the meeting. Asthese two and Hurt actively and without apparent attemptsat secrecy solicited for the Teamsters Local after their layoffof December 1971, in a new organizing campaign initiatedby Hurt in November 1971, I am convinced and find thatRespondentwas aware of their continued activity .6Respondent's past illegal conduct including discharge ofunion organizers also warrants the inference that its strongdislike of unions and union or concerted activity of its em-ployees has continued. These circumstances plus the timingof discharge of the three drivers within a month after Re-spondent received notice of court enforcement of the BoardOrder in the prior case suffice to makea prima faciecase ofdiscriminatory discharge which requires Respondent to ad-duce evidence of economic need for the discharges andnondiscriminatory choice of the three which is adequate torebut that case .7The only testimony on the alleged need to get rid of three6 The Board's priorfinding thatRespondent had continually tried bycoercivesurveillance,interrogation,threats, and warnings to dissuade em-ployees fromattending union meetings or engage in other unionactivityshows that it took active and illegal steps to keep abreast of the identity andunion activity of union adherents among its drivers and to discourage suchactivity bydischarging active union adherents.When the 1971-72 unioncampaign was conducted withoutsecrecy andresulted in at least14 out ofthe small force of about 20 drivers signing with the Teamsters,there is astrong inference thatwordof the campaign and its progressspread veryquickly inthe smallfacility and work forceand that Respondent was at alltimes aware of it and of theidentity ofHurt as theleader andof Billingsleyand Isenberg as active union adherents I also take note of the fact thatScottsville is a smallcountry town of only about 3300 population.SeeDubin-Haskell Lining Corp,154 NLRB 641, 650;The Circle K Corporation,173NLRB 713, 715.1do not credit testimonyof companyofficers denying anyknowledgeof theunion activities of Billingsley,Hurt, and Isenberg7 I place no reliance on the choice of Billingsley,Hurt, and Isenberg forlayoff inDecember 1971 in reaching this conclusion Credible testimony ofTurner,Jr, indicates that.Decemberisusually a slowmonth inRespondent's business,and althoughthe 1971 layoff wasthe first in itshistory,the fact that Respondent becamepublicly ownedlate in 1968, withgreater pressure from stockholders to run its business more efficiently, playedsome part in makingthat layoff. The above driverswere chosenfor layoffby randomchoice (drawing names from a hat) because Respondent has neverfolloweda policy of discharge or layoffaccordingto seniority.When busi-ness picked upin Januaryand February,the three were recalled to workBillingsleyspecifically disclaimedany contention that he was illegally chosenfor layoff inDecember1971; General Counsel did notquestion the other twoon this point These circumstances militate against any inference that the1971 layoffwas other than economic or that the three were chosen fromdiscriminatoryconsiderations.603drivers to comply with the Board Order comes from Execu-tive Vice-President Turner, Jr., who said that when Respon-dent received notice that it had to reinstate three drivers, itfound it would then have three more drivers than trucks tobe driven, so it had to get rid of three current drivers. Com-pany records show that on June 1, 1972, it had 20 driverson the payroll, presumably with one truck assigned to each,or 20 trucks operating at all times; there is no proof fromany source that several drivers operated the same truck inrotation, as on different shifts, or that some drivers wereheld in reserve, as "spares," or to handle another driver'struck if he was absent for illness, on vacation, or other goodreason. However, company records show that in 1972 up tothe time of trial, there was some turnover among drivers.Thus one of the 20, Joe Lee Garner, was hired in March,William Logsdon quit in February, and Shelby Lawson quitinMay. Willie James Morris was hired in June, possibly totake the place of Logsdon or Lawson, but apparently no onefilled the other vacancy. Hence as of February 1, for exam-ple, Respondent had 23 drivers, presumably driving 23 sep-arate trucks. By June 1, the force was down to 21, with thequitting of Lawson and Logsdon, leaving two idle trucks.Hiring of Morris on June 19 accounted for only one truck.There is no proof from Respondent of any slack in businessat that time, nor any showing of the number of trucks outof service for repairs or maintenance, on average or at anycrucial time. One truck without a driver on or after June 1would seem to call for the discharge of only two, not three,drivers on July 3. The availability of more trucks, with needfor more drivers thereafter, is shown by the death of AubreyN. Austin on July 27, the termination of John R. Foster onAugust 3, and the quitting of a reinstated driver, MitchellA. Lewis, on September 1. The hiring of a new man, JerryD. Ethridge, on August 14 may have returned one of thesethree trucks to operation, but Respondent does not accountfor the presumed idleness of the other two by showing anyslump in business or truck use or other good economicreason. To the contrary, the hiring of Morris on June 19,after Respondent knew it would have to take back Eaton,Lewis, and Word, argues against any dropoff in business orneed for drivers. Hence, the record as made tends to showthat Respondent had need (by number of usable trucks) fortwo or three more drivers, besides those reinstated, in July,August, and on September 1. In short, Respondent has notadduced cogent proof that it lacked sufficient business orneed for trucks to warrant the retention of the three dischar-gees after reinstatement of Eaton, Word, and Lewis.On the issue of the choice of Billingsley, Hurt, and Isen-berg for layoff, Respondent's case is even weaker. I findfrom uncontradicted testimony of the three and admissionsof Personnel Director Tim W. Turner that they had satisfac-tory work records up to their discharge, without recent spe-cificwarnings or reprimands on their records, and at thedischarge Tim W. Turner emphasized that he had the res-ponsibility to give them proper recommendations on theirrecords on inquiry from future employers. Turner, Jr., ad-mitted he was in a dilemma when called on to choose driversfor discharge, because all were satisfactory in their work.Hence, the choice was left to Warehouse Manager Jim Pol-ston. According to Tim Turner, Polston selected the abovethree because of their "very negative" attitude since their 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember layoff. None of the three Turners could explainthat "attitude," and Respondent did not call Polston toexplain it, although he dealt directly with drivers and hencewas given the responsibility for selecting three for discharge.The failure to produce Polston to substantiate the givenreason warrants the inference, of course, that he would nothave been able to support Respondent's claim with sworntestimony,8 or that it might have been adverse to that claim.Since the only remaining factor differentiating the threefrom other drivers, according to the record, is their openactivity for the Teamsters Union after their recall from lay-off, an activity which Respondent has always strongly dis-liked in its employees, I can only infer that this activity wasthe "negative attitude" which company officials had inmind, when making the layoff choice.While company officials testified without contradictionthat seniority has never played any part in the layoff ordischarge of employees, they did not credibly deny that itwas a factor in work assignments or other supervision ofdrivers.They do not explain why, as professed prudentmanagers of a publicly owned company, they chose to losethree drivers of long experience with satisfactory records,9while keeping two drivers of only a few month's experience(Morris, hired June 19, 1972, and Garner, hired March 21,1972) and hiring a new man, Ethridge, on August 14, 1972,without trying to recall any of the three more experienceddischargees. This does not appear to be the action of compa-ny managers operating in an efficient manner under stock-holder pressure. Nor do they try to justify on efficencygrounds their retention of Morris after he had wasted al-most a day of companytimeand money in July 1972, byhauling the wrong trailer on a long trip and being compelledto return it and take the right one out, and then assigninghim within a week thereafter to a preferred job as traineeon a sleeper truck with Isenberg.1° In addition, I find fromcredible testimony of Billingsley, Hurt, and Isenberg thatRespondent has a policy of considering longevityin assign-ing new trucks to drivers, and also inassigningdrivers tosleeper trucks, yet Respondent does not explain why it devi-ated from this policy in letting the new but questionabledriver,Morris, train on a sleeper truck."In argument Respondent relies on uncontradicted testi-mony that Billingsley had received in 1970 two reprimandsfor violations of Interstate Commerce Commission drivingregulations,plus a notation in his record of a violation ofa traffic ordinance against speeding.While one reprimands Gibbs Die Casting AluminumCorp,174 N LRB 75, andcases cited at page809Billingsley was hiredin February1967, and worked steadily until his 1971layoff,with recall 2 months later.Isenberg was hired in October 1966, ancworked steadily until the 1971 layoff,with recall I month later Hurt washired in June 1970, and worked steadily until the 1971 layoff,with recall 2months later.Billingsley received a special no-accident bonus for 1970 and1971, Hurt received it for 1971,and Isenbergfor 197010 I find the facts as to Morris from uncontradicted testimony of Hurt andIsenbergMoms did not testify.11Cal Turner, Jr., testified the main consideration for choice of a seconddriver on a sleeper was his compatibilitywiththe main driver, but thenadmits this was only one, though an overriding factor He does not try toexplain or defend the choice of Morris to ride with Isenberg,or the circum-stances under which he was chosen,and no direct supervisor,like Polston,is called by Respondent to do sospecifically warned Billingsley that further violations wouldresult in discharge, there is no proof that the violations wererepeated, and the derelictions of 1970 apparently did notweigh effectively in Respondent's later appraisal of his per-formance, for they admittedly were not used in his randomchoice for layoff in 1971, nor did they hinder his recall earlyin 1972. There is no proof that they were part of the nebu-lous "negative attitude" proferred by Respondent as thereason for discharge. The offer of and reliance upon a re-mote or obviously irrelevant dereliction as a defense is an-other factor weighing against the credibility of the claim ofdischarge for cause. 2 and warrants the inference that thetrue reasonisbeing concealed.Considering all the pertinent facts and circumstances proand con, and appraising Respondent's overall defense, in-cluding its failure to adduce credible and persuasive proofof the crucial "negative attitude" of the three dischargees onwhich it relies, plus its other implausible and shifting argu-ments, I am constrained to conclude that Respondent hasnot sustained its burden of going forward with cogent andsubstantial evidence of discharge motivated in whole ormain by good cause which is adequate to rebut theprimafaciecase of discriminatory discharge adduced by GeneralCounsel, and that on the entire record General Counsel hassustainedhis ultimate burden of proof that Respondentchose Billingsley, Hurt, and Isenberg for discharge on July7, 1972, because of their continued adherence to and activi-ty on behalf of one of the Unions. I find and conclude thatby such discharges Respondent coerced employeesin exer-cise of rights guaranteed to them by Section 7 of the Act anddiscriminated in regard to the hire and tenure of employeesin order to discourage membership in a labor organization,in violation of Section 8(a)(1) and (3) of the Act.13IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several states and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.IV THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Having foundthat Respondent unlawfully discharged Otis J. Hurt, Jr.,Marvin Billingsley, and Kenneth C. Isenberg on July 3,1972, I shall recommend that it offer each of them immedi-ate reinstatement in the usual manner, with backpay to becomputed under the formula set forth inF.W.WoolworthCompany,90 NLRB 289, with proper interest added,IsisPlumbing & Heating Co.,138 NLRB 716. Since unlawfuldischarge of employees is conduct striking at the fundamen-12N L R B v Joseph Amel!, Inc,358 F 2d 880, 883 (C A. 1, 1966)13This conclusionmakes it unnecessaryto analyzeor make findings onotherevents, notedin the record, on which both parties relyin arguments DOLLAR GENERAL CORPORATION605tal purposes of the Act, I shall also recommend a broadcease-and-desist order.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, andthe Unions are labor organizations, within the meaning ofthe Act.2.By its unlawful discharge of Marvin Billingsley, Otis J.Hurt, Jr., and Kenneth C. Isenberg, thereby discriminatingin regard to hire and tenure of employees in order to dis-courage membership in labor organizations, and also inter-feringwith, restraining, and coercing employees in theexercise of rights guaranteed to them by Section 7 of theAct, Respondent has engaged in, and is engaging in, unfairlabor practices affecting commerce in violation of Sections8(a)(1) and 8(3) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 14conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.14 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Section 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXRespondent, Dollar General Corporation, of Scottsville,Kentucky, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, or in any other manner discriminatingagainst, employees in regard to their hire or tenure of em-ployment or any term or condition of employment in orderto discourage membership in a labor organization.(b) By the above conduct or in any other manner inter-fering with, restraining, or coercing employees in the exer-cise of rights guaranteed to them under Section 7 of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to Marvin Billingsley, Otis J. Hurt, Jr., andKenneth C. Isenberg immediate and full reinstatement totheir former, or substantially equivalent, positions, withoutprejudice to seniority or other rights and privileges previous-ly enjoyed by them, and make each whole for any loss ofpay suffered by him as a result of Respondent's discrimina-tion against him, in the manner set forth in the sectionhereof entitled "the Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records relevant and ne-cessary to a determination of the right of reinstatement andthe amount of backpay due, as provided under the terms ofthis recommended Order.(c)Post at its Scottsville, Kentucky, facility and place ofbusiness, copies of the attached notice marked "Appen-dix." 15 Copies of said notice, on forms provided by theRegional Director for Region 9, shall, after being dulysigned by Respondent's authorized representative, be post-ed by it immediately upon receipt thereof and be main-tainedby it for 60 consecutive days thereafter, inNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discharge or in any other manner dis-criminate against our employees in regard to their hireor tenure of employment, or any term or condition ofemployment, in order to discourage membership in anylabor organization.WE WILL NOT by such discharges, or in any other man-ner, interfere with, restrain, or coerce employees in theexercise of rights guaranteed to them under Section 7of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL offer to Marvin Billingsley, Otis J. Hurt, Jr.,and Kenneth C. Isenberg immediate and full reinstate-ment to their former, or substantially equivalent posi-tions, without prejudice to seniority or other rights andprivilege's previously enjoyed by them, and make eachof them whole for any loss of pay suffered by him asa result of our discrimination against him.DOLLARGENERAL CORPORA-TION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of posting and must not be altered,defacedits provisions may be directed to the Board's Office, Federalor covered by any other material.Office Building, Room 2407,550 Main Street, Cincinnati,Any questions concerning this notice or compliance withOhio 45202, Telephone 513-684-3686.